Exhibit 10.2

 

DELANCO FEDERAL SAVINGS BANK

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”), made this 3rd day of October, 2017, by and
between DELANCO FEDERAL SAVINGS BANK, a federally chartered savings bank (the
“Bank”), and EVA MODI (the “Executive”).

 

WHEREAS, Executive serves in a position of substantial responsibility; and

 

WHEREAS, the Bank wishes to assure Executive’s services for the term of this
Agreement; and

 

WHEREAS, Executive is willing to serve in the employ of the Bank during the term
of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and upon the other terms and conditions provided for in this
Agreement, the parties hereby agree as follows:

 

1.           Employment. The Bank will employ Executive as Senior Vice-President
and Chief Financial Officer for the term set forth herein. Executive will
perform all duties and shall have all powers commonly incident to her positions,
or which, consistent with those positions, the Board of Directors of the Bank
(the “Board”) delegates to Executive. Executive also agrees to serve, if
elected, as an officer and/or director of any subsidiary or affiliate of the
Bank and to carry out the duties and responsibilities reasonably appropriate to
those offices.

 

2.           Location and Facilities. The Bank will furnish Executive with the
working facilities and staff customary for executive officers with the titles
and duties set forth in Section 1 and as are necessary for him to perform her
duties. The location of such facilities and staff shall be at the principal
administrative offices of the Bank, or at such other site or sites customary for
such offices.

 

3.            Term.

 

 

a.

The term of this Agreement shall commence on the date of this Agreement (the
“Effective Date”) and shall end on the first anniversary of the Effective Date
and shall include all extensions of this initial term made pursuant to this
Section 3.

 

 

b.

Commencing on the first anniversary of the Effective Date and continuing on each
anniversary of the Effective Date thereafter, the disinterested members of the
Board may extend the Agreement term for an additional year, so that the
remaining term of the Agreement again becomes twelve (12) months, unless
Executive elects not to extend the term of this Agreement by giving written
notice in accordance with Section 19 of this Agreement. The Board will review
the Agreement and Executive’s performance annually for purposes of determining
whether to extend the Agreement term and will include the rationale and results
of its review in the minutes of its meeting. The Board will notify Executive as
soon as possible after its annual review whether it has determined to extend the
Agreement.

 

 

--------------------------------------------------------------------------------

 

 

4.            Base Compensation.

 

 

a.

For her services as Senior Vice-President and Chief Financial Officer, the Bank
agrees to pay Executive an annual base salary at the rate of $130,500 per year,
payable in accordance with customary payroll practices.

 

 

b.

During the term of this Agreement, the Board will review the level of
Executive’s base salary at least annually, based upon factors deemed relevant,
in order to determine Executive’s base salary through the remaining term of the
Agreement.

 

5.           Bonuses. Executive will participate in discretionary bonuses or
other incentive compensation programs that the Bank or the Bank may sponsor for
or award from time to time to senior management employees.

 

6.           Benefit Plans. Executive will participate in life insurance,
medical, dental, pension, profit sharing, retirement and stock-based
compensation plans and other programs and arrangements that the Bank or may
sponsor or maintain for the benefit of their employees.

 

7.            Vacations and Leave.

 

 

a.

Executive may take vacations and other leave in accordance with applicable
policy for senior executives, or otherwise as approved by the Board.

 

 

b.

In addition to paid vacations and other leave, the Board may grant Executive a
leave or leaves of absence, with or without pay, at such time or times and upon
such terms and conditions as the Board, in its discretion, may determine.

 

8.           Expense Payments and Reimbursements. The Bank will reimburse
Executive for all reasonable out-of-pocket business expenses incurred in
connection with her services under this Agreement upon substantiation of such
expenses in accordance with applicable policies of the Bank.

 

9.            Loyalty and Confidentiality.

 

 

a.

During the term of this Agreement, Executive will devote all her business time,
attention, skill, and efforts to the faithful performance of her duties under
this Agreement; provided, however, that from time to time, Executive may serve
on the boards of directors of, and hold any other offices or positions in,
companies or organizations that will not present any conflict of interest with
the Bank or any of its subsidiaries or affiliates, unfavorably affect the
performance of Executive’s duties pursuant to this Agreement, or violate any
applicable statute or regulation. Executive will not engage in any business or
activity contrary to the business affairs or interests of the Bank or any of its
subsidiaries or affiliates.

 

 

b.

Nothing contained in this Agreement will prevent or limit Executive’s right to
invest in the capital stock or other securities or interests of any business
dissimilar from that of the Bank, or, solely as a passive, minority investor, in
any business.

 

2

--------------------------------------------------------------------------------

 

 

 

c.

Executive agrees to maintain the confidentiality of any and all information
concerning the operations or financial status of the Bank and its affiliates;
the names or addresses of any borrowers, depositors and other customers; any
information concerning or obtained from such customers; and any other
information concerning the Bank or its affiliates to which she may be exposed
during the course of her employment. Executive further agrees that, unless
required by law or specifically permitted by the Board in writing, she will not
disclose to any person or entity, either during or subsequent to her employment,
any of the above-mentioned information which is not generally known to the
public, nor will she use the information in any way other than for the benefit
of the Bank or its affiliates.

 

10.         Termination and Termination Pay. Subject to Section 11 of this
Agreement, Executive’s employment under this Agreement may be terminated in the
following circumstances:

 

 

a.

Death. Executive’s employment under this Agreement will terminate upon her death
during the term of this Agreement, in which event Executive’s estate will
receive the compensation due to Executive through the last day of the calendar
month in which her death occurred.

 

 

b.

Retirement. This Agreement will terminate upon Executive’s retirement under the
retirement benefit plan or plans in which he participates pursuant to Section 6
of this Agreement or otherwise.

 

  c. Disability.

 

 

i.

The Board or Executive may terminate Executive’s employment after having
determined Executive has a Disability. For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform her duties under this Agreement and results in
Executive becoming eligible for long-term disability benefits under any
long-term disability plans of the Bank (or, if no such plans exist, that impairs
Executive’s ability to substantially perform her duties under this Agreement for
a period of one hundred eighty (180) consecutive days). The Board will determine
whether or not Executive is and continues to be permanently disabled for
purposes of this Agreement in good faith, based upon competent medical advice
and other factors that the Board reasonably believes to be relevant. As a
condition to any benefits, the Board may require Executive to submit to physical
or mental evaluations and tests as the Board or its medical experts deem
reasonably appropriate.

 

 

ii.

In the event of her Disability, Executive will no longer be obligated to perform
services under this Agreement. Upon Executive’s Disability, the Bank will pay
Executive, as Disability pay, an amount equal to one hundred percent (100%) of
Executive’s rate of base salary in effect as of the date of her termination of
employment due to Disability. The Bank will make Disability payments as base
salary continuation in the form of installments in accordance with the Bank’s
customary payroll practices for the payment of base salary to executives without
interruption following the effective date of Executive’s Disability (whether or
not Executive remains employed with the Bank) and ending on the earlier of: (A)
the date she returns to full-time employment in the same capacity as she was
employed prior to her Disability; (B) her death; (C) her attainment of age 65 or
(D) the expiration of the term of this Agreement in effect pursuant to Section 3
hereof on the effective date of Executive’s Disability. The Bank will reduce
Disability payments by the amount of any short- or long-term disability benefits
payable to Executive under any other disability programs sponsored by the Bank.
In addition, during any period of Executive’s Disability, the Bank will continue
to provide Executive and her dependents, to the greatest extent possible, with
continued coverage under all benefit plans (including, without limitation,
retirement plans and medical, dental and life insurance plans) in which
Executive and/or her dependents participated prior to her Disability on the same
terms as if she remained actively employed by the Bank.

 

3

--------------------------------------------------------------------------------

 

 

  d. Termination for Cause.

     

 

i.

The Board may, by written notice to Executive in the form and manner specified
in this paragraph, immediately terminate her employment at any time for “Cause.”
Executive shall have no right to receive compensation or other benefits for any
period after termination for Cause, except for already vested benefits.
Termination for Cause shall mean termination because of, in the good faith
determination of the Board, Executive’s:

 

 

(1)

Personal dishonesty;

 

 

(2)

Incompetence;

 

 

(3)

Willful misconduct;

 

 

(4)

Breach of fiduciary duty involving personal profit;

 

 

(5)

Intentional failure to perform stated duties;

 

 

(6)

Willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order; or

 

 

(7)

Material breach of any provision of this Agreement.

 

 

ii.

Notwithstanding the foregoing, Executive’s termination for Cause will not become
effective unless the Bank has delivered to Executive a copy of a resolution duly
adopted by the affirmative vote of a majority of the entire membership of the
Board, at a meeting of the Board called and held for the purpose of finding
that, in the good faith opinion of the Board (after reasonable notice to
Executive and an opportunity for Executive to be heard before the Board with
counsel), Executive was guilty of the conduct described above and specifying the
particulars of this conduct.

 

 

e.

Voluntary Termination by Executive. In addition to her other rights to terminate
employment under this Agreement, Executive may voluntarily terminate employment
during the term of this Agreement upon at least sixty (60) days prior written
notice to the Board. Upon Executive’s voluntary termination, she will receive
only her compensation and vested rights and benefits through the date of her
termination. Following her voluntary termination of employment under this
Section 10(e), Executive will be subject to the restrictions set forth in
Section 10(h) of this Agreement for a period of one (1) year from her
termination date.

 

 

f.

Without Cause or With Good Reason.

 

 

i.

In addition to termination pursuant to Sections 10(a) through 10(e), the Board
may, by written notice to Executive, immediately terminate her employment at any
time for a reason other than Cause (a termination “Without Cause”) and Executive
may, by written notice to the Board, terminate her employment following an event
constituting “Good Reason,” as defined below (a termination “With Good Reason”).

 

4

--------------------------------------------------------------------------------

 

 

 

ii.

Subject to Section 11 of this Agreement, in the event of termination of
Executive’s employment under this Section 10(f), Executive will, within ten
calendar days of the termination of Executive’s employment, receive a lump-sum
cash payment equal to her base salary as of her termination date for the
remaining term of the Agreement. Executive will also continue to participate in
any benefit plans of the Bank that provide medical, dental and life insurance
coverage for the remaining term of the Agreement, under terms and conditions no
less favorable than the most favorable terms and conditions provided to senior
executives during the same period. If the Bank cannot provide such coverage
because Executive is no longer an employee, the Bank will provide Executive with
comparable coverage on an individual policy basis or the cash equivalent.

 

 

iii.

“Good Reason” exists if, without Executive’s express written consent, the Bank
materially breaches any of its obligations under this Agreement. Without
limitation, such a material breach will occur upon any of the following:

 

 

(1)

A material reduction in Executive’s responsibilities or authority in connection
with her employment with the Bank (other than a reduction resulting from the
change in Executive’s position described in Section 1 of this Agreement);

 

 

(2)

A material reduction in base salary contrary to the terms of this Agreement
(other than a reduction resulting from the change in Executive’s position
described in Sections 1 and 4 of this Agreement), or, following a Change in
Control as defined in Section 11 of this Agreement, a material reduction in
salary or material reduction in benefits below the amounts Executive was
entitled to receive prior to the Change in Control;

 

 

(3)

A requirement that Executive relocate her principal business office or his
principal place of residence outside of the area consisting of a thirty-five
(35) mile radius from the current main office and any branch of the Bank, or the
assignment to Executive of duties that would reasonably require such a
relocation.

 

    Good Reason shall not exist unless and until Executive provides the Bank
with written notice of the events alleged to constitute Good Reason within
ninety (90) days of Executive’s knowledge of the occurrence of such events, and
the Bank fails to cure such event within thirty (30) days of receipt of such
notice, if curable. Executive must terminate her employment within ninety (90)
days following the expiration of such cure period for the termination to be on
account of Good Reason.

 

 

g.

Termination Stemming from Regulatory Intervention. If the Executive is suspended
and/or temporarily prohibited from participating in the conduct of the Bank’s
affairs by a notice served under Section 8(e)(3) or (g)(1) of the Federal
Deposit Insurance Act (12 U.S.C. 1818 (e)(3) and (g)(1)), the Bank’s obligations
under this Agreement shall be suspended as of the date of service unless stayed
by appropriate proceedings. If the charges in the notice are dismissed, the Bank
may in its discretion (i) pay the Executive all or part of the compensation
withheld while its contract obligations were suspended, and (ii) reinstate (in
whole or in part) any of its obligations which were suspended.

 

5

--------------------------------------------------------------------------------

 

 

If the Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1818 (e)(4) and (g)(1)),
all obligations of the Bank under this Agreement shall terminate as of the
effective date of the order, but the vested rights of each party shall not be
affected.

 

If the Bank is in default (as defined in Section 3(x)(1) of the Federal Deposit
Insurance Act), all obligations under this Agreement shall terminate as of the
date of default, but the provisions of this paragraph shall not affect any
vested rights of the parties hereto.

 

All obligations under this Agreement shall be terminated, except to the extent
determined that continuation of the contract is necessary of the continued
operation of the Bank: (i) by the Comptroller of the Currency (the
“Comptroller”) or his or her designee, at the time the Federal Deposit Insurance
Corporation enters into an agreement to provide assistance to or on behalf of
the Bank under the authority contained in Section 13(c) of the Federal Deposit
Insurance Act, or (ii) by the Comptroller or his or her designee, at the time
the Comptroller or his or her designee approves a supervisory merger to resolve
problems related to the operations of the Bank or when the Bank is determined by
the Comptroller to be in an unsafe or unsound condition.

 

Any payments made to the Executive pursuant to this Agreement, or otherwise, are
subject to, and conditioned upon, their compliance with 12 U.S.C. Section
1828(k) and FDIC Regulation 12 C.F.R. Part 359, Golden Parachute and
Indemnification Payments.

 

The Bank retains the right to demand the return of any severance payment made to
Executive under Section 10 or 11 of this Agreement and the value of any benefit
provided under Section 12 of this Agreement in the event the Bank obtains
information indicating that Executive has committed, is substantially
responsible for, or has violated, the respective acts or omissions, conditions,
or offenses outlined under 12 C.F.R. §359.4(a)(4). In the event the Bank
exercises its right to demand the return of any payment made under this
Agreement, Executive will return the payments to the Bank within 90 days of
receipt of written notice from the Bank that Executive has committed, is
substantially responsible for, or has violated, the respective acts or
omissions, conditions, or offenses outlined under 12 C.F.R. §359.4(a)(4).

 

 

h.

Continuing Covenant Not to Compete or Interfere with Relationships. Regardless
of anything herein to the contrary, following a termination of employment by the
Bank or Executive pursuant to Section 10(e) or 10(g):

 

 

i.

Executive’s obligations under Section 9(c) of this Agreement will continue in
effect; and

 

 

ii.

During the period ending on the first anniversary of such termination, Executive
will not serve as an officer, director or employee of any bank holding company,
bank, savings association, savings and loan holding company, mortgage company or
other financial institution that offers products or services competing with
those offered by the Bank or its affiliates from any office within thirty-five
(35) miles from the main office or any branch of the Bank or its affiliates and,
further, Executive will not interfere with the relationship of the Bank or its
affiliates and any of their employees, agents, or representatives.

 

6

--------------------------------------------------------------------------------

 

 

11.          Termination in Connection with a Change in Control.

 

 

a.

For purposes of this Agreement, a “Change in Control” means any of the following
events:

 

 

i.

Merger: The Bank merges into or consolidates with another entity, or merges
another corporation into the Bank, and as a result, less than a majority of the
combined voting power of the resulting corporation immediately after the merger
or consolidation is held by persons who were stockholders of the Bank
immediately before the merger or consolidation;

 

 

ii.

Acquisition of Significant Share Ownership: There is filed, or is required to be
filed, a report on Schedule 13D or another form or schedule (other than Schedule
13G) required under Sections 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended, if the schedule discloses that the filing person or persons
acting in concert has or have become the beneficial owner of 25% or more of a
class of the Bank’s voting securities, but this clause (ii) shall not apply to
beneficial ownership of Bank voting shares held in a fiduciary capacity by an
entity of which the Bank directly or indirectly beneficially owns 50% or more of
its outstanding voting securities;

 

  iii.  

Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Bank’s Board of Directors at the beginning of the
two-year period cease for any reason to constitute at least a majority of the
Bank’s Board of Directors; provided, however, that for purposes of this clause
(iii), each director who is first elected by the board (or first nominated by
the board for election by the members) by a vote of at least two-thirds (2/3) of
the directors who were directors at the beginning of the two-year period shall
be deemed to have also been a director at the beginning of such period; or

 

  iv. 

Sale of Assets: The Bank sells to a third party all or substantially all of its
assets.

    

 

b.

Termination. If within the period ending one year after a Change in Control, (i)
the Bank terminates Executive’s employment without Cause, or (ii) Executive
voluntarily terminates her employment With Good Reason, the Bank will, within
ten calendar days of the termination of Executive’s employment, make a lump-sum
cash payment to her equal to one times Executive’s current annual base salary.
The cash payment made under this Section 11(b) shall be made in lieu of any
payment also required under Section 10(f) of this Agreement because of
Executive’s termination of employment; however, Executive’s rights under Section
10(f) are not otherwise affected by this Section 11. Following termination of
employment, executive will also continue to participate in any benefit plans of
the Bank that provide medical, dental and life insurance coverage upon terms no
less favorable than the most favorable terms provided to senior executives. If
the Bank cannot provide such coverage because Executive is no longer an
employee, the Bank will provide Executive with comparable coverage on an
individual basis or the cash equivalent. The medical, dental and life insurance
coverage provided under this Section 11(b) shall cease upon the earlier of: (i)
Executive’s death; (ii) Executive’s employment by another employer other than
one of which he is the majority owner; or (iii) eighteen (18) months after his
termination of employment. Notwithstanding the foregoing, in accordance with 12
C.F.R. Part 359, in no event will the value of the cash severance benefits plus
the continuation of insurance benefits provided to the Executive under this
paragraph (b) exceed twelve months of the Executive’s base salary at the time of
her termination of employment.

 

7

--------------------------------------------------------------------------------

 

 

 

c.

The provisions of Section 11 and Sections 13 through 25, including the defined
terms used in such sections, shall continue in effect until the later of the
expiration of this Agreement or one year following a Change in Control.

 

12.          Indemnification and Liability Insurance.

 

 

a.

Indemnification. The Bank agrees to indemnify Executive (and her heirs,
executors, and administrators), and to advance expenses related to this
indemnification, to the fullest extent permitted under applicable law and
regulations against any and all expenses and liabilities that Executive
reasonably incurs in connection with or arising out of any action, suit, or
proceeding in which she may be involved by reason of her service as an officer
of the Bank or any of its subsidiaries or affiliates (whether or not she
continues to be an officer at the time of incurring any such expenses or
liabilities). Covered expenses and liabilities include, but are not limited to,
judgments, court costs, and attorneys’ fees and the costs of reasonable
settlements, subject to Board approval, if the action is brought against
Executive in her capacity as an officer or director of the Bank or any of its
subsidiaries or affiliates. Indemnification for expenses will not extend to
matters related to Executive’s termination for Cause. Notwithstanding anything
in this Section 12(a) to the contrary, the Bank will not be required to provide
indemnification prohibited by applicable law or regulation. The obligations of
this Section 12 will survive the term of this Agreement by a period of six (6)
years.

 

 

b.

Insurance. During the period for which the Bank must indemnify Executive, the
Bank will provide Executive (and her heirs, executors, and administrators) with
coverage under a directors’ and officers’ liability policy, at the Bank’s
expense, that is at least equivalent to the coverage provided to directors and
senior executives of the Bank.

 

13.         Reimbursement of Executive’s Expenses to Enforce this Agreement. The
Bank will reimburse Executive for all out-of-pocket expenses, including, without
limitation, reasonable attorneys’ fees, incurred by Executive in connection with
her successful enforcement of the Bank’s obligations under this Agreement.
Successful enforcement means the grant of an award of money or the requirement
that the Bank take some specified action: (i) as a result of court order; or
(ii) otherwise following an initial failure of the Bank to pay money or take
action promptly following receipt of a written demand from Executive stating the
reason that the Bank must make payment or take action under this Agreement.

 

14.          Limitation of Benefits Under Certain Circumstances. If the payments
and benefits pursuant to Section 11 of this Agreement, either alone or together
with other payments and benefits Executive has the right to receive from the
Bank, would constitute a “parachute payment” under Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), the payments and benefits
pursuant to Section 11 shall be reduced or revised, in the manner determined by
Executive, by the amount, if any, which is the minimum necessary to result in no
portion of the payments and benefits under Section 11 being non-deductible to
the Bank pursuant to Section 280G of the Code and subject to the excise tax
imposed under Section 4999 of the Code. The Bank’s independent public
accountants will determine any reduction in the payments and benefits to be made
pursuant to Section 11; the Bank will pay for the accountant’s opinion. If the
Bank and/or Executive do not agree with the accountant’s opinion, the Bank will
pay to Executive the maximum amount of payments and benefits pursuant to Section
11, as selected by Executive, that the opinion indicates have a high probability
of not causing any of the payments and benefits to be non-deductible to the Bank
and subject to the excise tax imposed under Section 4999 of the Code. The Bank
may also request, and Executive has the right to demand that the Bank request, a
ruling from the IRS as to whether the disputed payments and benefits pursuant to
Section 11 have such tax consequences. The Bank will promptly prepare and file
the request for a ruling from the IRS, but in no event will the Bank make this
filing later than thirty (30) days from the date of the accountant’s opinion
referred to above. The request will be subject to Executive’s approval prior to
filing; Executive shall not unreasonably withhold her approval. The Bank and
Executive agree to be bound by any ruling received from the IRS and to make
appropriate payments to each other to reflect any IRS rulings, together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code. Nothing contained in this Agreement shall result in a reduction of any
payments or benefits to which Executive may be entitled upon termination of
employment other than pursuant to Section 11 hereof, or a reduction in the
payments and benefits specified in Section 11, below zero.

 

8

--------------------------------------------------------------------------------

 

 

15.          Application of Section 409A.

 

 

a.

This Agreement shall at all times be interpreted and operated in compliance with
Section 409A of the Code (“Section 409A”). The parties intend that the payments
and benefits under this Agreement will qualify for any available exceptions from
coverage under Section 409A and this Agreement shall be interpreted accordingly.
Without limiting the generality of the foregoing and notwithstanding any other
provision of this Agreement to the contrary, (i) with respect to any payments
and benefits under this Agreement to which Section 409A applies, all references
in this Agreement to termination of Executive’s employment are intended to mean
Executive’s “separation from service” within the meaning of Section
409A(a)(2)(A)(i), (ii) each payment made under this Agreement shall be treated
as a separate payment and the right to a series of installment payments under
this Agreement shall be treated as a right to a series of separate payments,
(iii) each such payment that is made within 2-1/2 months following the end of
the calendar year that contains the date of Executive’s employment termination
is intended to be exempt from Section 409A as a short-term deferral within the
meaning of the final regulations under Section 409A, (iv) each such payment that
does not qualify for exemption as a short-term deferral is intended to be exempt
under the two-times pay exception of Treasury Reg. § 1.409A-1(b)(9)(iii), up to
the limitation on the availability of that exception specified in the
regulation, and (v) each payment that does not qualify for exemption as a
short-term deferral or under the two-times pay exception shall be subject to
delay (if necessary) as provided for “specified employees” below.

 

 

b.

If Executive is a “specified employee” within the meaning of Section 409A at the
time of Executive’s termination of employment , then to the extent necessary to
avoid subjecting Executive to the imposition of any additional tax under Section
409A, amounts that would otherwise be payable under this Agreement during the
six-month period immediately following Executive’s termination of employment
shall not be paid to Executive during such period, but shall instead be
accumulated and paid to Executive (or, in the event of Executive’s death, to
Executive’s estate) in a lump sum on the first business day after the earlier of
the date that is six months following Executive’s separation from service or the
date of Executive’s death.

 

 

c.

To the extent any reimbursements or in-kind benefits due to Executive under this
Agreement are subject to Section 409A, (i) the expenses must be incurred during
the term of this Agreement; (ii) the expenses eligible for reimbursement or the
in-kind benefits provided in any given calendar year will not affect the
expenses eligible for reimbursement or the in-kind benefits provided in any
other calendar year; (iii) the reimbursement of an eligible expense must be made
no later than the last day of calendar year following the calendar year in which
the expense was incurred; and (iv) the right to reimbursements or in-kind
benefits cannot be liquidated or exchanged for any other benefit.

 

9

--------------------------------------------------------------------------------

 

 

 

d.

Notwithstanding the foregoing, no provision of this Agreement shall be
interpreted or construed to transfer any liability for failure to comply with
Section 409A from Executive or any other individual to the Bank or any of their
affiliates.

 

16.         Injunctive Relief. Upon a breach or threatened breach of Section
10(g) of this Agreement or the prohibitions upon disclosure contained in Section
9(c) of this Agreement, the parties agree that there is no adequate remedy at
law for such breach, and the Bank shall be entitled to injunctive relief
restraining Executive from such breach or threatened breach, but such relief
shall not be the exclusive remedy for a breach of this Agreement. The parties
further agree that Executive, without limitation, may seek injunctive relief to
enforce the obligations of the Bank under this Agreement.

 

17.          Successors and Assigns.

 

 

a.

This Agreement shall inure to the benefit of and be binding upon any corporate
or other successor of the Bank which shall acquire, directly or indirectly, by
merger, consolidation, purchase or otherwise, all or substantially all of the
assets or stock of the Bank.

 

 

b.

Since the Bank is contracting for the unique and personal skills of Executive,
Executive shall not assign or delegate her rights or duties under this Agreement
without first obtaining the written consent of the Bank.

 

18.        No Mitigation. Executive shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.

 

19.         Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, addressed to the Bank at its principal business office and to Executive
at her home address as maintained in the records of the Bank.

 

20.         No Plan Created by this Agreement. Executive and the Bank expressly
declare and agree that this Agreement was negotiated among them and that no
provision or provisions of this Agreement are intended to, or shall be deemed
to, create any plan for purposes of the Employee Retirement Income Security Act
of 1974 (“ERISA”) or any other law or regulation, and each party expressly
waives any right to assert the contrary. Any assertion in any judicial or
administrative filing, hearing, or process that an ERISA plan was created by
this Agreement shall be deemed a material breach of this Agreement by the party
making the assertion.

 

21.         Amendments. No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
herein otherwise specifically provided.

 

22.         Applicable Law. Except to the extent preempted by federal law, the
laws of the State of New Jersey shall govern this Agreement in all respects,
whether as to its validity, construction, capacity, performance or otherwise.

 

10

--------------------------------------------------------------------------------

 

 

23.         Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any one provision shall not
affect the validity or enforceability of the other provisions of this Agreement.

 

24.         Headings. Headings contained in this Agreement are for convenience
of reference only.

 

25.        Entire Agreement. This Agreement, together with any modifications
subsequently agreed to in writing by the parties, shall constitute the entire
agreement among the parties with respect to the foregoing subject matter, other
than written agreements applicable to specific plans, programs or arrangements
described in Sections 5 and 6.


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ATTEST:

DELANCO FEDERAL SAVINGS BANK

 

 

 

 

/s/ Wendy E. Cruise 

 

By:

/s/ Thomas J. Coleman

 

 

 

For the Entire Board of Directors

 

 

WITNESS:

EXECUTIVE

 

 

 

 

/s/ Mary A. Bonnette

 

By:

/s/ Eva Modi

 

 

 

Eva Modi

 

11